PER CURIAM.
Vance R. Clark appeals from the trial court's judgment entered upon a jury verdict convicting him of three counts of distribution of a controlled substance, two counts of possession of a controlled substance, and one count of possession of drug paraphernalia. We have reviewed the briefs of the parties and the record on appeal and conclude the trial court committed no reversible error. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).